eMagin Posts Record Sales and Profits 45% Rise in Gross Profit to $3.8 million on Total Revenues of $5.9 million Gross Margin Increases by 18 p.p. to 65%; First Half Revenues Rise by 33% BELLEVUE, Wash.(BUSINESS WIRE)Aug. 13, 2009 eMagin Corporation (OTCBB: EMAN), the leader in OLED technology for the design and manufacture of OLED microdisplays for high resolution imaging products, issued financial results for its second quarter ending June 30, 2009. "I am pleased to report that eMagin posted record sales and profits in the second quarter of 2009. Our performance was driven by higher customer demand for the Company’s OLED microdisplays, as well as greater availability of finished displays as a result of increased production and improved yields. Quarterly revenues grew to approximately $5.9 million while total revenues for the first half rose to $11.0 million, a 33% increase as compared to the same period last year. Gross profit for the quarter increased to $3.8 million, as the Company saw substantial improvement in its gross margin, which reached 65%. The advancement of our core microdisplay design and manufacturing processes, increased acknowledgement by customers of the advantages of our proprietary OLED technology, and lower royalty expenses are responsible for eMagin’s improved results,” commented Andrew Sculley, eMagin’s president and chief executive officer. Continued Mr. Sculley, “We enter the second half of 2009 having made substantial gains in operating efficiency that are evident in our substantially improved profitability. These achievements are the foundation upon which we will build the Company as we realize additional contract wins and consider a range of strategic opportunities that exist in the military and consumer markets.” Quarterly and First Half Results eMagin Corporation generated revenue of $5.9 million for the second quarter of 2009 on increased product sales. Gross margin was 65% of revenue on gross profit of $3.8 million for the quarter compared to a gross margin of 47% on gross profit of $2.6 million for the same period in 2008. The significant improvement in gross margins achieved over the prior year’s result was driven by higher production volumes with better yields and lower royalty expenses. Product revenues for the first half of 2009 increased by $2.3 million over the total recorded during the first six months of 2008, while contract revenues increased less markedly, by $0.4 million.
